                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR18-0124-JCC
10                              Plaintiff,                    ORDER
11          v.

12   QIFENG LI, et al.,

13                              Defendants.
14

15          This matter comes before the Court on Defendants’ motion to continue the trial date and
16   the pretrial motions deadline (Dkt. No. 97). 1 All Defendants have filed speedy trial waivers up to
17   March 25, 2019. (Dkt. Nos. 97-1, 97-2, 103-1.) Having considered Defendants’ motions and
18   speedy trial waivers, the Court FINDS:
19          1.       Taking into account the exercise of due diligence, a failure to grant a continuance
20   in this case would deny counsel for Defendants the reasonable time necessary for effective
21   preparation due to counsel’s need for more time to review the evidence, consider possible
22   defenses, and gather evidence material to the defense, as set forth in 18 U.S.C. §
23   3161(h)(7)(B)(iv); and
24

25   1
      Defendant Xiamin Huang filed a motion to join Defendant Qifeng Li and Defendant Qiwei Li’s
     motion to continue the trial date and the pretrial motions deadline. (Dkt. No. 103.) The motion is
26   GRANTED.

     ORDER
     CR18-0124-JCC
     PAGE - 1
 1          2.       Failure to grant such a continuance in this proceeding would likely result in a

 2   miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and

 3          3.       The additional time requested is a reasonable period of delay, as Defendants have

 4   requested more time to prepare for trial, to investigate the matter, to gather evidence material to

 5   the defense, and to consider possible defenses; and

 6          4.       The ends of justice will best be served by a continuance, and the ends of justice

 7   outweigh the best interests of the public and Defendants in a speedier trial, as set forth in 18

 8   U.S.C. § 3161(h)(7)(A).
 9          For the foregoing reasons, Defendants’ motion to continue trial (Dkt. No. 97) and
10   Defendant Huang’s motion to join (Dkt. No. 103) are GRANTED. It is therefore ORDERED that
11   the trial date be CONTINUED from January 28, 2019 to March 25, 2019 at 9:30 a.m., and that
12   the time between the date of this order and the new trial date is excludable time under the Speedy
13   Trial Act, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), 3161(h)(7)(B)(ii), and 3161(h)(7)(B)(iv). Any
14   pretrial motions shall be filed no later than February 19, 2019.
15          DATED this 19th day of December 2018.




                                                           A
16

17

18
                                                           John C. Coughenour
19                                                         UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26


     ORDER
     CR18-0124-JCC
     PAGE - 2
